a


          OFFICE     OF   THE   ATTORNEY      QENERAL     OF     TEXAS
                                     AUSTIN




EPnorableQlorge II. Ihrppua
&m&Wolla   of ?abllo hroantr
Aurtlu,    Tuar




                                                               ngrerr tar upenres
                                                          on with       the Voluntorr


                                                         nalwtr reeon-
                                                          w of neent opln-
                                                          00mptr0118r         San-
                                                         Wertedto, lo p le8
                                               lr , la   a n o p inio n o f
                                               trollor QInenl oi the




          Fhe orlglnatd rtattu of the $4,9&15     the ln-
vortment of whleh I8 emtr0118a br the Irglrletfra   lnaetmnt
above olte(L, bar boon iollr Uaourrod in our oplnlion.Ilo.
0-19P an4 in l lottor opinion ei date April 13, 193l br
thlr   Deparaslent   to   Hononblo     f-l.   aOo3L#,    Muber     of    ho
iioureof Roprerontatlror,Aurtln, lbhur, url wo 40 n0t loer
a further rtatement neeeuerre
bnorable   horae II, Ilmppud,    ?ue   2



        -The hot of Oon&noO     of   July 8, 1896, )o 8tat.
730, 731, 8athorirod payment    to be made horn -dare1 fundr
to th0 Qo+ernore ot 8ny 8tate    or Territory,   0r hlo 4ulf au-
thorlud lgentr, o$ the roaronablo ooot8, o h a r gl      exlo lx-
penor lno~md     by him In lldlq the Unitall8tokr to reloe
thh,~ountea,r Army  tbr rervioe   in   the War with 8pain, by
           ,o lo th ll
                     Du(,
                        P P ~Y~
                              l~
                               w(,
                                i PW,           P WW, a nd
                                   Ptory who mre
tr8nrport"f * ammor the #tat0or Terr               rite*
war(L08ooeptod into the VolunteerArmy of the UXiite48tate8,
raoh rl8lu to bo mottled upon proper tourhen to be tiled
an4 paoood apon by the proper lowunt~   oitloero o fthe
Tr ur ur y.
          ‘j
          k rmmt    agree with the rontentlonof the Do-
   rtment ot Teuo that Oo~ro88 appropriated        the   orUln81
ts  ,OOO.OO to Teur  *on  the  prrrumptlon   that  tho   rtate
had paid tha man* on4 that ronoepurntt* tha Vnltea Itateo
aId not, 8114doe8 not,expertreturn of 8ny ramdnl4 bal-
lnoe under Ohaptor U5, 55th Oongreor,Xaroh 3 i&699.* On
the eontrary, ua porolr% ia oar oplalon hsntohn            lx p r er r ed
thatthe ltato of Teur bar M'?rlghttitle lnterert or
oldm in and to raid brlanoe ok #4,988.15, but mame in hold
br tho ltoto ruthoritlor,in truot, for prymat,          upon prop-
or proof,  to rn0h orflorro and    un oi the VolunteerAmy*
the War with #pain le bomme ontitled to %nterir paya for
tho period and at the rater    tlz8d in tho aboro lltod Aat or
004reo8.    ?rerumptItel~,ml1 olalu      o? the Etote for roim
burrumnt ot lotual l  pendituree     rde ?or lqulpplng, 8ub-
llatlng lrd tranoportlagit0 uota o? the Volunteer Army,
hare lon( minor born pnaente     8 an@ 81lowe4, u on proper
vouehrra,  broauor, by A& o? Qonsrroo ot.Xaro#i7, 1908, 30
dtat, No. @, the prrlod of limltatlon?or ruoh olabu ?or
roimbaoement under theor Asto of Qonger8 wao lxtondo4
Crcn 1906 to January 1, 1910, It thlo #&,968.15 18 to k
demo6 the runti end propart of the Stat0 of hxar on the
rrlmburoamont  theow, lo eonten&d by thr Department           of Texao,
than It would hare proprrly born oorrnd into the Tr00Our~
of tho State under thr Aot of tho Lo~irlaturolbollrhlng
8paal.d ?un&, and thr Aot uuler romideration          hare would
olearly k an unauthorltod(Ipproprlatlon       Of th000 furi40~

         A8 lo    lo thir balano* remelne with tha State   of
               “4
Nxar, through to proper otflelalr,it 18 tha property and
?undro? the ottlaerr and man of the Volunteer   Armywho k-
oaa8 rntltle~ to urh portion8 thrrrofl8 reproornte(l     their
Xonorablr Qlorgr H. 8heppax-4,padr )


prop- winterlmpay* for           8wvloe8~    No period of llmita-
tlon   oppeero   to be   tired   in the Act8 of Oongeor     oreatiry
th48 fund, for the prromtmmllnt, d.lowonor and ~wyment of
ruah lla lu to there offleero and aan. Until ruoh olelmo
@hall ba preorntad  for payment, thooe fund@, or .thebalencr
themor, lre bpreored with l tr ust, and the iltatela undu
the duty to ward on4 proteot   luoh ?undo. Conoelrablr, no
llalma will over br preoented to tha &ate by thooe antitled
to the remain1 portion of thlo fund, and In thlo oontln-
(anoy we rinta "fn our orl&nal pooltlon that  the United
Itateo of herioa ham l rrraroionary   interrot thrnln, an4
0ongeoo ean, at wy tlma it dauu the matter ohould be olooed;
oall upon the varlouo rtator tar en @COOtU.Iti~o? any unax-
pen406 balance and nquirr them to par lam0 into   tha ~008~ry
of thr Unitrd Itotem.   Thr iaot that no ruoh Aot o? Con&rear
bra hrn lnaotrd or propored or that thr CompWoller OInrral
of tha Unitad 8tatqo ha8 not made any form81 elalm or domandr
upon th8 vorlouo rtatro ror tha return 0f thio unexpended
balanoe, but on thr rcatrar by rrrlouo letter oplnlonr, hao
                            n or thereto, doer not oontrol
ladiooted'nolntrreot tharr I'
thl8 lltuation or bar 8 ?uturo Oaugreoo from aolll4 upon tho
varioum rtatro for an 8COOUnt O? their truotae8hlp.
           Xenoo, rftrr~aarrl'ulan4 aympathrtio oozuldrratlon
or mur    roqueot for our nrlrw of opinion Ho. o-192, wa la
regretfully    oonotralnrdto rd+lor you and lnterertrd partlea,
that  ~14 opinion oorreotly 4l8pooeo o? this queotlon and
ohoul4 be,.idhorod to.
           T,aoting the tongoing ?ull~ @newer@ Jour lnqulrr,
m ore                                        -’,4
                                            Your0 row   truly

                                       : ATTORNlIY
                                                 Ul!NElUL OT TEXAS



                                                  rat M.Neir, Jr*
                                                           A~@l@tOnt

a/ uroirr 8ellerr
EtIST AS6ISW'IT
ATTORNItY UlWRAL